Title: John Quincy Adams to Charles Adams, 6 June 1778
From: Adams, John Quincy
To: Adams, Charles



Paris June ye 6 1778

I often envy you the pleasure you enjoy in being at a place where you with pleasure look around you upon the rugged rocks & homly pastures & what is of more Consequence you can Converse with Mamma Sister & brother these are pleasures that are not exceeded by all the gaiety & riches of europe. your buisiness & mine are upon the Same foundation to qualify ourselves to be useful members of Society & to get a living in the world, & I am Convinced from experience that your opportunities for this are as good as mine by the advice of a most excellent mother & the use of a valuable Library. after all the distresses & dangers I have gone through to obtain them you have one advantage over me & that is that you are less exposed to vice & folly, but I hope I shall never be tempted by them we are Sent into this world for Some end. it is our duty to discover by Close study what this end is & when we once discover it to pursue it with unconquerable perseverance

I am &c.
John Quincy Adams

